Lathrop, J.
Whether Mary A. O’Brien took the whole equitable estate by the will or acquired it later by the conveyance from her brother of any interest that he might have in the trust property is immaterial. If her brother had any interest, it was subordinate to the trustee’s right and duty to apply as much of the property as he deemed necessary to Mary A. O’Brien’s support. The acquisition of her brother’s interest did not affect this paramount right and duty. The trust is an active trust, requiring the exercise of discretion on the part of the trustee. Therefore it is not to be terminated at the will of the cestui que trust. Claflin v. Claflin, 149 Mass. 19. Young v. Snow, 167 Mass. 287. Bill dismissed.